DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Parent Applications
15088269, 16156585, 16871926, 17841490

	Other prior art
US-20110045860 [0107-117]
US-20130021982
US-20110235534 [0018] ack/nack mux sr repetition
US-20110058505 [0004], fig.1
US-20120320844 [0057], Fig.5, 100: configuration parameters determine resource index / starting position of ACK/NACK
US-20120002593 [0073]
US-20110286414 [0098]: pdcch position ack nack
US-20130195025 [0042]: ack/nack starting location
US-20140105077 [0060, 0096]: UE receives broadcast message indicating start position of ACK channel resources reserved by the BS for the first subframe set
US-20130083754 fig.6, 600, [0086]: UE obtains starting position of dynamic ACK/NAK region form serving cell; [0043, 0045]: PDSCH


Double Patenting
Claim 1-24 of this application is patentably indistinct from claim 1-5 of Application No. 16871926. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 7, 13, 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10693601 in view of Koo (US-20110205981).
As to claim 1, 7, 13, 19: US-10693601 teaches a base station comprising:
a transmitter which, in operation, transmits a downlink data signal and control information indicating a starting position (claim 1: starting position of ACK and SR; downlink data signal); and a receiver which, in operation, receives repetitions of both of an Acknowledgement/Negative Acknowledgement (ACK/NACK) signal related to the downlink data signal, and one or more other signals different from the ACK/NACK signal, which are mapped to consecutive time resources starting from the starting position (claim 1: BS receives from UE the consecutive subframes with ACK/NACK), … , and both the ACK/NACK signal and the one or more other signals are repeated in the consecutive time resources (claim 1: consecutive subframes).
US-10693601 may not explicitly teach wherein, both the ACK/NACK signal and the one or more other signals are received in a Physical Uplink Shared Channel (PUSCH).  However, Koo teaches wherein, both the ACK/NACK signal and the one or more other signals are received in a Physical Uplink Shared Channel (PUSCH) ([0080, 81, 84, 86, 93], fig.6, fig.3: UE periodically transmits SR and corresponding HARQ ACK/NACK on PUSCH).
Thus, it would have been obvious to one of ordinary skill in the art to implement PUSCH for ACK/NACK and SR, taught by Koo, into the HARQ system, taught by US-10693601, in order to implement a well-known feature of a pre-defined protocol and to ensure reliable communication. In addition it would have been obvious to combine Koo and US-10693601 in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US-20110205981) in view of Kim (US-20120002593).
As to claim 1, 7, 13, 19: Koo teaches a base station comprising: … ; 
and a receiver which, in operation, receives repetitions of both of an Acknowledgement/Negative Acknowledgement (ACK/NACK) signal related to the downlink data signal, and one or more other signals different from the ACK/NACK signal, which are mapped to consecutive time resources starting from the starting position ([0080, 81, 84, 86, 93], fig.6, fig.3: UE periodically transmits SR and corresponding HARQ ACK/NACK on PUSCH; claim 8: HARQ ACK/NACK jointly coded with SR at predetermined bit position), wherein, both the ACK/NACK signal and the one or more other signals are received in a Physical Uplink Shared Channel (PUSCH) ([0080, 81, 84, 86, 93], fig.6, fig.3: PUSCH), and both the ACK/NACK signal and the one or more other signals are repeated in the consecutive time resources ([0080, 81, 84, 86, 93], fig.6, fig.3: UE periodically transmits SR and corresponding HARQ ACK/NACK on PUSCH; fig.6, [0058, 83, 86]: consecutive time resource blocks, slot 0, slot 1).
Koo may not explicitly teach a transmitter which, in operation, transmits a downlink data signal (spec [0004]: PDSCH) and control information indicating a starting position.  However, Kim teaches a transmitter which, in operation, transmits a downlink data signal (spec [0004]: PDSCH) and control information indicating a starting position ([0093]: BS indicates start position on a resource for the dynamic ACK/NACK using the logical PUCCH index; [0047]: UE receives PDSCH; [0020]: HARQ ACK/NACK).
Thus, it would have been obvious to one of ordinary skill in the art to implement data and control information, taught by Kim, into the HARQ system, taught by Koo, in order to implement a well-known feature of a pre-defined protocol and to enable reliable communication between UE and BS. In addition it would have been obvious to combine Kim and Koo, in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim(s) 2, 8, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US-20110205981), Kim (US-20120002593) in view of Cai (US-20140086161).
As to claim 2, 8, 14, 20: Koo teaches the base station according to Claim 1, 7, 13, 19.
Koo may not explicitly teach wherein the control information is indicated via a Physical Downlink Control Channel (PDCCH).  However, Cai teaches wherein the control information is indicated via a Physical Downlink Control Channel (PDCCH) ([0040]: resources for a UE on PUCCH assigned by eNB implicitly by presence and location of a PDCCH, e.g. ACK/NACK feedback).
Thus, it would have been obvious to one of ordinary skill in the art to implement PDCCH, taught by Cai, into the HARQ system, taught by Cai, in order to implement a well-known feature of a pre-defined protocol and to configure the UE so as to transmit in the PUCCH. In addition it would have been obvious to combine Koo and Cai in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 3, 4, 5, 6, 9, 10, 11, 12, 15, 16, 17, 18, 21, 22, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US-20110205981) in view of Kim (US-20120002593).
As to claim 3, 9, 15, 21: Koo teaches the base station according to Claim 1, 7, 13, 19.
Koo may not explicitly teach wherein the control information indicates the starting position of a transmission of the ACK/NACK signal.  However, Kim teaches wherein the control information indicates the starting position of a transmission of the ACK/NACK signal ([0093]: BS indicates start position on a resource for the dynamic ACK/NACK using the logical PUCCH index; [0047]: UE receives PDSCH; [0020]: HARQ ACK/NACK).
Thus, it would have been obvious to one of ordinary skill in the art to implement data and control information, taught by Kim, into the HARQ system, taught by Koo, in order to implement a well-known feature of a pre-defined protocol and to enable reliable communication between UE and BS. In addition it would have been obvious to combine Kim and Koo, in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 4, 10, 16, 22: Koo teaches the base station according to Claim 1, 7, 13, 19, wherein frequency resources of the PUSCH are the same regardless of a value of the one or more other signals (fig.6, fig.3: PUSCH subcarriers remain the same).

As to claim 5, 11, 17, 23: Koo teaches the base station according to Claim 1, 7, 13, 19, wherein the time resource is a subframe ([0080, 81, 84, 86, 93], fig.6, fig.3: UE periodically transmits SR and corresponding HARQ ACK/NACK on PUSCH; [0006]: SR bits may puncture ACK/NACK in PUCCH subframe) (Kim at [0041, 47]: in LTE standard, a radio frame consists of 10 subframes, and one subframe consists of two slots).

As to claim 6, 12, 18, 24: Koo teaches the base statin according to Claim 1, 7, 13, 19, wherein a number of times the ACK/NACK signal is repeated is the same as a number of times the one or more other signals are repeated (fig3: ACK/NACK repeated same number of times as SR and RI).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466